DETAILED ACTION

This action is in response to the application filed on 4/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Patent 9853554). 	Regarding claim 1, Chang discloses (see fig. 1-2 and 5-6) a flyback power converter circuit (10), comprising: a transformer (15), which is coupled between an input voltage (Vin) and an internal output voltage (Vout); a blocking switch (17), which is configured to operably control an electric connection (operation of 17 being ON or OFF) between the internal output voltage (Vout) and an external output voltage (Vbus); a primary side switch (16), which is configured to operably control a primary side winding (15a) of the transformer (15), so as to convert the input voltage (Vin) to the internal output voltage (Vou) at a secondary side of the transformer (Vout is located at secondary side of 15); a primary side controller circuit (13), which is configured to operably control the primary side switch (13 controls the operation of 16); and a secondary side controller circuit (12), which is configured to operably control the blocking switch (12 controls the operation of 17); wherein in a standby mode (standby mode, see fig. 6), the internal output voltage is regulated to a standby voltage (Vout is regulated to 3v in standby mode. See fig. 6) and the blocking switch is controlled to be OFF (17 is off in standby mode. See fig. 6, which shows that Vbus is at 0v); and wherein in an operation mode (normal operation mode), the internal output voltage is regulated to an operating voltage (Vout is 5v in normal operation mode. See fig. 6) and the blocking switch is controlled to be ON, such that the external output voltage has the operating voltage (Vbus is 5v in normal operation mode because 17 is ON. See fig. 6); wherein the standby voltage is smaller than the operating voltage to reduce the power consumption of the flyback power converter circuit in the standby mode (standby voltage is 3v and the normal operation voltage is 5v. See fig. 6). 	Regarding claim 3, Chang discloses (see fig. 1-2 and 5-6) an isolated type feedback device (14), which is configured to operably couple a secondary side feedback signal (FB) generated from the secondary side controller circuit (OPTO is output from 12) to generate a primary side feedback signal in an isolated manner (output from 14 to COMP input of 13), and to input the primary side feedback signal to the primary side controller circuit (output from 14 to COMP input of 13), for regulating the internal output voltage (operation of 13 controlling 16, based on COMP input, to regulate Vout); wherein the secondary side feedback signal (OPTP) is related to the internal output voltage (OPTO is generated based on Vout); wherein the secondary side controller circuit (12) further includes a first error amplifier (151), which is configured to operably amplify a difference between the internal output voltage (FB) and a first reference voltage (VrefH/VrefL), so as to generate the secondary side feedback signal (operation of 151 used in generating OPTP);2292,000-668V109-004RH-1508 wherein in the standby mode (standby mode), the secondary side controller circuit adjusts the first reference voltage, so as to set the standby voltage (in standby mode, 140 sets the reference voltage to VrefL), and wherein in the operation mode (normal operation mode), the secondary side controller circuit adjusts the first reference voltage, so as to set the operating voltage (in normal operation mode, 140 sets the reference voltage to VrefH).   	Regarding claim 4, Chang discloses (see fig. 1-2 and 5-6) that the isolated type feedback device is configured as a photocoupler (14 is a photocoupler) or a pulse transformer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 9853554) in view of Motoki (US 2016/0308452).  	Regarding claim 2, Chang does not disclose that the secondary side controller circuit includes a detection controller circuit, which is configured to operably determine whether the flyback power converter circuit is coupled to a load and to operably control the blocking switch; wherein when it is determined that the flyback power converter circuit is coupled to the load, the blocking switch is controlled to be ON, and wherein when it is determined that the flyback power converter circuit is not coupled to the load, the blocking switch is controlled to be OFF. 	Motoki discloses (see fig. 1 and 3) that a secondary side controller circuit (300) includes a detection controller circuit (304), which is configured to operably determine whether a flyback power converter circuit (100) is coupled to a load (100 being coupled to 500) and to operably control a blocking switch (304 being used to control the operation of 204); wherein when it is determined that the flyback power converter circuit is coupled to the load (110 being coupled to 500), the blocking switch is controlled to be ON (see paragraph 0077), and wherein when it is determined that the flyback power converter circuit is not coupled to the load (110 not being connected to 500), the blocking switch is controlled to be OFF (see paragraph 0078).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Chang to include the features of Motoki because it’s used as a means to reduce unwanted power consumption, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 6, the prior art fails to teach or disclose a flyback power converter circuit, comprising: the adjustment resistor being configured to operably provide a bias current to the photocoupler, so as to generate the primary side feedback signal; wherein in a standby mode, the adjustment resistor is controlled by the primary side controller circuit, so that the adjustment resistor has a standby resistance; and wherein in an operation mode, the adjustment resistor is controlled by the primary side controller circuit, so that the adjustment resistor has an 2492,000-668V109-004 RH-1508 operating resistance; wherein the standby resistance is greater than the operating resistance, so that the power consumption of the flyback power converter circuit is reduced in the standby mode, in combination with all the limitations set forth in claim 6.  	Regarding claim 10, the prior art fails to teach or disclose a conversion controller circuit, which is configured to operably control a flyback power converter circuit, wherein the flyback power converter circuit includes: the adjustment 2692,000-668V109-004RH-1508resistor being configured to operably provide a bias current to the photocoupler, so as to generate the primary side feedback signal; wherein in a standby mode, the adjustment resistor is controlled by the primary side controller circuit, so that the adjustment resistor has a standby resistance; and wherein in an operation mode, the adjustment resistor is controlled by the primary side controller circuit, so that the adjustment resistor has an operating resistance; wherein the standby resistance is greater than the operating resistance, so that the power consumption of the flyback power converter circuit is reduced in the standby mode, in combination with all the limitations set forth in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Zhan et al. (US Patent 8416553) discloses bias and discharge system for low power loss start up and input capacitance. 	Lin et al. (US Patent 7218060) discloses a flyback ballast for fluorescent lamps with blocking switches.  	Marinus et al. (US Patent 5689407) discloses a switched-mode power supply with an adjustable resistor. 	Chen et al. (US 2014/0140107) discloses an isolated power converter inverting type shunt regulator and operation method thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838